Citation Nr: 1104551	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-20 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the upper and lower extremitates.

2.  Entitlement to service connection for a low back disability, 
including secondary to cold injury. 

3.  Entitlement to service connection for a bilateral hip 
disability, including secondary to cold injury.

4.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1950 to June 1980.  
He is the recipient of numerous awards and decorations, including 
the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of a special 
processing unit known as the "Tiger Team" at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In that decision, the RO denied service connection for a heart 
disability and a disability characterized as "residuals, cold 
injury, back, hips, legs, ankles, feet, toes, wrists, arms and 
fingers."  The appellant's claim was transferred to the 
jurisdiction of the RO in St. Petersburg, Florida.  

In connection with this appeal, in December 2010, the appellant 
testified at a Board hearing at the St. Petersburg RO.  At the 
hearing, the appellant submitted additional evidence, along with 
a waiver of initial RO consideration.  38 C.F.R. § 20.1304 
(2010).

After carefully reviewing the appellant's contentions in light of 
the evidence of record, the Board concludes that the issues on 
appeal are more appropriately and clearly characterized as set 
forth on the cover page of this decision.  In that regard, the 
Board has considered that service connection for "back strain" 
was previously denied by the RO in a December 1980 rating 
decision.  Given the medical evidence of record, however, 
including records establishing that the appellant currently has 
significant lumbar disc disease, the Board finds that 
consideration of the claim of service connection for a low back 
disability on the merits is now appropriate.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008) (holding that claims which are 
based upon distinctly and properly diagnosed diseases or injuries 
must be considered separate and distinct claims).  

A review of the record also establishes that there are several 
pending claims which require the attention of the RO.  In July 
1994, the appellant filed numerous claims, including service 
connection for disabilities of the shoulders, legs, knees, and 
ankles.  In an August 1994 letter, the RO advised the appellant 
that his claim of service connection for "shoulders" had been 
previously denied in a December 1980 rating decision and that new 
and material evidence was required to reopen it.  The letter 
contained no reference to the claims of service connection for 
disabilities of the legs, knees, and ankles and no subsequent 
adjudicatory action was taken on these claims.  They therefore 
remain pending.  

Additionally, the Board notes that despite the RO's August 1994 
letter, a review of the record indicates that the RO did not 
previously deny service connection for a disability of the 
shoulders in a December 1980 rating decision.  Rather, that 
document shows that the RO denied service connection for 
"arthralgia multiple joints, history of."  Moreover, the 
December 1980 notification letter provided to the appellant 
referenced only "arthralgia of joints" with no reference to a 
shoulder disability, leg disability, knee disability, or ankle 
disability.  Given these facts, the Board finds that the 
appellant's claims of service connection for disabilities of the 
shoulders, legs, knees, and ankles remains pending.  See e.g. 
Best v. Brown, 10 Vet. App. 322, 325 (1997) (holding that for a 
VA decision to become final, the claimant must first receive 
written notification of the decision); see also Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).  The Board also finds that 
the record on appeal raises a claim of service connection for a 
bilateral elbow disability, including arthritis.  

Inasmuch as the pending claims of service connection for 
disabilities of the shoulders, elbows, legs, knees, and ankles 
have not been adjudicated by the RO, the Board does not have 
jurisdiction over them.  They are therefore referred to the RO 
for appropriate action.

Additionally, as set forth in more detail below, a remand is 
required with respect to the issues of entitlement to service 
connection for a low back disability, a bilateral hip disability, 
and a heart disability.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The appellant had prolonged exposure to subfreezing 
temperatures while serving in combat in Korea in the winter of 
1950.  

2.  As a result of that exposure, it is as likely as not that the 
appellant sustained permanent residuals of cold injury to the 
upper and lower extremitates.



CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, residuals of 
cold injury to the upper and lower extremitates was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

The appellant served as a combat infantryman in Korea in the 
winter of 1950.  The record on appeal includes the appellant's 
December 2010 Board hearing testimony, as well as statements from 
two individuals who served in combat with the appellant in Korea, 
describing the conditions of that combat service.  Particularly, 
these statements describe a history of prolonged exposure to 
subfreezing temperatures without adequate cold weather gear.  

The record on appeal also documents a long history of complaints 
pertaining to the upper and lower extremities.  The appellant's 
service treatment records, for example, show that June 1980, he 
reported chronic pain in multiple joints, including both elbows 
and wrists, for the past several years.  He described the pain as 
of a nagging, aching quality and indicated that his pain was made 
worse by cold or damp weather.  The assessment was possible 
arthritis.  

The post-service record on appeal includes an August 1980 VA 
medical examination report documenting continued complaints of 
intermittent pain in the upper and lower extremities.  The 
assessment was multiple joint pains by history.  

More recent private clinical records document continued 
complaints pertaining to the upper and lower extremities.  In 
January 2006, for example, the appellant's complaints included 
pain and numbness in both feet.  He reported that his symptoms 
had been present for years.  He also reported a history of 
frostbite.  The assessments included possible Raynaud's 
Phenomenon causing numbness due to vaso constriction.  

VA clinical records show that in April 2006, the appellant was 
examined in connection with his complaints of a several year 
history of burning pain and numbness in his arms and feet.  He 
indicated that he also experienced aching in his legs.  The 
appellant reported that his symptoms were worse in cold 
environments such as the freezer section of the grocery store.  
He also reported pain and swelling in the joints of his hands as 
well as morning stiffness.  EMG and nerve conduction testing 
showed polyneuropathy and probable Raynaud's syndrome.  

The appellant underwent VA medical examination in October 2006.  
He reported a history of combat service in Korea in the Winter of 
1950, during which he and the other members of his unit had 
virtually no decent cold weather gear.  He recalled particularly 
that their combat boots were totally inadequate for the weather 
conditions, which at times reached 40 degrees below zero.  The 
appellant recalled that several members of his unit had required 
amputations of their toes due to the cold.  The appellant 
indicated that it was his belief that his longstanding symptoms 
of pain, numbness, tingling, and burning in his upper and lower 
extremities were due to his in-service cold injury.  After 
examining the appellant and reviewing the claims folder, the 
examiner noted that the appellant exhibited symptoms indicative 
of cold injury residuals, including cold sensitization; burning, 
tingling and numbness of his hands and feet; Raynaud's phenomenon 
in his fingers and toes; hyperhidrosis; and joint stiffness.  On 
the other hand, he noted that the appellant also exhibited other 
overlapping conditions which could account for some of his 
symptoms, such as lumbar radiculopathy.  The examiner indicated 
that although there were many different components at work, he 
was unable to totally exclude a cold injury or heavily include a 
cold injury.  He concluded that he was therefore not able to 
exclude the possibility that some or all of the appellant's 
current condition was related to cold exposure in Korea.  He said 
that he could not say with any degree of probability that the 
appellant did or did not have significant cold injury in his 
overall condition.  

Subsequent clinical records include an October 2006 private 
clinical record showing that the appellant was evaluated in 
connection with his complaints of cold weather injuries, with 
numbness, pain, cold sensitivity, and night sweats.  The 
diagnoses included Raynaud's disease.  Subsequent EMG and nerve 
conduction studies showed findings which included bilateral 
tarsal tunnel syndrome and mild generalized polyneuropathy of 
unknown origin.  In January 2007, the appellant was again seen in 
connection with his complaints of numbness and cold sensitivity 
in his feet and hands.  The examiner noted that the appellant had 
been diagnosed as having polyneuropathy and possible Raynaud's 
syndrome.  The diagnoses included peripheral vascular disease, 
possible Raynaud's phenomenon due to vasoconstriction, 
polyneuropathy, and low back problems causing numbness.  

In a March 2007 letter, the appellant's private physician 
indicated that he had evaluated the appellant in connection with 
his lower extremity complaints, including referrals to a local 
vascular surgeon and a local physiatrist.  The appellant's 
private physician noted that all of the medical conclusions were 
somewhat inclusive, but seemed to support the possibility that 
the appellant suffered extensive cold injury in Korea leading to 
some permanent nerve damage, although he lacked the expertise to 
unequivocally relate the appellant's current complaints to his 
in-service cold injury.  In that regard, he noted that the 
appellant had some changes in his spine which could partially 
explain some of his neurological complaints.  

Subsequent clinical records show continued treatment for various 
conditions, including peripheral neuropathy.  In a December 2007 
private clinical record, the diagnoses included peripheral 
neuropathy, possibly related to a war injury of frostbite.  

In a November 2008 VA clinical record, a physician noted that the 
appellant's polyneuropathy was probably multifactorial in origin, 
although he did have a legitimate story for possible cold weather 
injury.  

In a December 2008 clinical record, a private podiatrist 
indicated that he had evaluated the appellant in connection with 
his complaints of bilateral foot and leg pain.  After examining 
the appellant, the podiatrist indicated that the appellant's 
problems all pointed towards possible long-term cold exposure and 
posttraumatic stress regarding the lower extremities.  

In a July 2010 private clinical record, it was noted that the 
appellant's complaints included burning pain in his feet.  This 
was noted to be related to his polyneuropathy and history of cold 
exposure injury sustained during the Korean War in 1950.  The 
impressions included positive Raynaud's phenomenon of the upper 
extremities and lower extremity polyneuropathy related to history 
of cold exposure injury in 1950.  

At his December 2010 hearing, the appellant recounted his 
experiences as a combat rifleman in Korea.  He testified that in 
the Winter of 1950, his duties included going on patrol for days 
at a time in severely cold weather.  He explained that he and his 
fellow soldiers did not have adequate gear to protect them from 
the weather nor were they able to build any type of fire for 
warmth.  He testified that his only shelter was a trench or a 
foxhole and that the food and water he and his fellow soldiers 
had was often frozen.  The appellant recalled that he developed 
blisters on his feet.  The appellant testified that he was now 
extremely sensitive to the cold.  He indicated that if he touched 
something cold, his hands would turn white.  He also testified 
that he experienced symptoms such as burning and aching in his 
feet in cold weather.  


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service. 
38 C.F.R. § 3.303(d) (2010).

In the case of any veteran who has engaged in combat with the 
enemy, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of such 
service, even though there is no official record of such 
incurrence or aggravation.  Every reasonable doubt shall be 
resolved in favor of such veteran.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2010).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

As set forth above, the appellant served as a combat infantryman 
in Korea in the Winter of 1950.  The record on appeal includes 
lay evidence from the appellant and two individuals with whom he 
served describing the conditions of that combat service, 
including prolonged exposure to subfreezing temperatures without 
adequate protection.  

Having had the opportunity to observe the appellant's demeanor at 
the December 2010 Board hearing, and noting the consistency of 
his statements during the course of this appeal, the Board finds 
that his statements regarding his in-service cold injury to be 
highly credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. 
Cir. 2001) (recognizing the Board's inherent fact-finding 
ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(discussing the factors to be considered in determining the 
weight to be assigned to evidence, including inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, and witness demeanor).  

The Board further finds that the appellant's testimony is 
consistent with the statements of the individuals with whom he 
served as well as the circumstances of their combat service.  
Indeed, the hardships and conditions of service in Korea in the 
Winter of 1950 are well documented.  Based on the foregoing, the 
Board finds that there is clear evidence establishing that the 
appellant sustained cold injury during active service.  See 38 
U.S.C.A. § 1154(b).

The next question for consideration, therefore, is whether the 
record on appeal establishes a causal nexus between the in-
service cold injury described above and a current disability.  
See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a 
combat veteran who has successfully established the in-service 
occurrence or aggravation of an injury pursuant to § 1154(b), 
must still submit sufficient evidence of a causal nexus between 
that in-service event and his or her current disability"); see 
also Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).

After carefully considering the available record, the Board 
concludes that there is sufficient evidence upon which to 
establish that the appellant currently manifests permanent 
residuals of his in-service cold injury.  

As described in detail above, the evidence of record contains 
conflicting information as to the exact nature and etiology of 
the appellant's upper and lower extremity symptomatology.  The 
diagnoses include polyneuropathy, tarsal tunnel syndrome, 
Raynaud's disease, peripheral vascular disease, and lumbar 
radiculopathy.  Despite evaluations by multiple physicians and 
specialists, both VA and private, a single, clear etiology for 
the appellant's complaints has not been definitively established.  
Indeed, several physicians have described the appellant's 
symptoms as possibly multifactorial in origin.

Although the exact nature and etiology of the appellant's upper 
and lower extremity symptomatology may never be known to a 
certainty, absolute certainty is not required in claims for VA 
benefits.  As noted above, under the benefit-of-the-doubt rule, 
for the appellant to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for the 
benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the 
evidence set forth above, such a conclusion cannot be made in 
this case. 

In reviewing the evidence of record, it appears that the 
consensus of the multiple medical professionals who have 
considered this case is that there is at least a possibility that 
the appellant's current upper and lower extremity symptoms, 
regardless of the diagnosis, are be due to his in-service cold 
injury.  In weighing all of the evidence of record regarding the 
appellant's cold injury residuals, the Board concludes that there 
is at least an equal possibility that the appellant's current 
upper and lower extremity symptoms are due to his in-service cold 
injury as to some other nonservice-related cause.  Under these 
circumstances, the Board finds that there is an approximate 
balance of positive and negative evidence, warranting an award of 
service connection for residuals of cold injury to the upper and 
lower extremities.  See Gilbert, 1 Vet. App. at 54. 


ORDER

Entitlement to service connection for residuals of cold injury to 
the upper and lower extremities is granted.  


REMAND

Low back and bilateral hip disabilities

The appellant also seeks service connection for low back and 
bilateral hip disabilities.  He contends that he incurred such 
disabilities during service, either secondary to a combat injury 
in Korea or as a result of his prolonged exposure to subzero 
temperatures while serving in combat in Korea.  

For the reasons discussed above, the Board finds the appellant's 
statements regarding his in-service combat injuries, including 
cold exposure, to be highly credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(b).

In addition to his credible testimony of an in-service injury, 
the Board observes that the appellant's service treatment records 
further document complaints of chronic low back pain.  At his 
June 1980 military retirement medical examination, for example, 
the appellant reported chronic intermittent low back pain.  

The record on appeal also contains the report of an August 1980 
VA medical examination at which the appellant reiterated his 
history of intermittent low back pain since an injury in Korea in 
the 1950's.  The diagnoses included lumbosacral strain by 
history.

More recent evidence includes private clinical records showing 
continued reports of a long history of low back pain, as well as 
bilateral hip pain.  An October 2006 MRI showed that the 
appellant exhibits significant canal stenosis at the L4-5 and L5-
S1 levels.  He has also been diagnosed as having degenerative 
joint disease of the hips.  

Given this evidence, as well as the other evidence of record, the 
Board finds that a VA medical opinion is necessary prior to 
further consideration of the claims.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(discussing the four elements to consider in determining whether 
a VA medical examination must be provided).  

Heart disability

The appellant also seeks service connection for a heart 
disability.  The record on appeal shows that the appellant was 
diagnosed as having coronary artery disease in 2005.  The 
appellant argues that his current heart disability may have had 
its inception during his period of active service as evidenced by 
episodes of chest pain he experienced in 1976.  Specifically, the 
appellant recalls that in 1976, he was hospitalized for 
approximately one week at Reynolds Army Hospital at Fort Sill 
after he developed chest pain.  He reports that he underwent 
observation and evaluation for a heart problem at that time.  

The service treatment currently associated with the claims folder 
include a December 1976 record noting that the appellant had been 
admitted to the Reynolds Army Hospital for evaluation in 
connection with his complaints of chest pain.  It is unclear 
whether complete records from this period of hospitalization have 
been obtained.  To ensure that the record is complete, additional 
development action by the RO is necessary.  See 38 C.F.R. § 3.159 
(c)(2) (2010).  

Also on remand, given the evidence of record, the Board finds 
that a VA medical examination is necessary in order to address 
clearly the etiology of the appellant's current heart disability, 
including whether it is causally related to the appellant's 
active service, any incident therein, or his now service-
connected residuals of cold injury to the upper and lower 
extremities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request complete service treatment records 
corresponding to the appellant's entire 
period of active service from June 1950 to 
June 1980, including any additional records 
corresponding to a December 1976 period of 
hospitalization at the Reynolds Army 
Hospital at Fort Sill, Oklahoma.  

2.  The appellant should be afforded a VA 
medical examination for the purpose of 
identifying the nature and etiology of any 
current low back and bilateral hip 
disabilities.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should identify 
all low back and bilateral hip pathology 
observed.  The examiner should also provide 
an opinion, with supporting rationale, as 
to the whether it is at least as likely as 
not that any low back or hip disability 
identified on examination is causally 
related to the appellant's active service 
or any incident therein, including his 
reported combat injury or prolonged cold 
exposure in Korea.  Alternatively, the 
examiner should state whether any low back 
or bilateral hip disability identified is 
causally related to or aggravated by the 
appellant's service-connected residuals of 
cold injury to the upper and lower 
extremities.  The examiner is advised that 
the Veteran is competent to report 
symptoms, treatment, and injuries, and that 
his reports must be taken into account in 
formulating the requested opinions, along 
with the other evidence of record.

3.  The appellant should also be afforded a 
VA medical examination to determine the 
etiology of his current heart disability.  
The claims folder must be made available to 
the examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing the claims folder, 
the examiner should identify all cardiac 
pathology observed, with separate 
diagnoses, if necessary.  The examiner 
should also provide an opinion, with 
supporting rationale, as to the whether it 
is at least as likely as not that any heart 
disability identified on examination is 
causally related to the appellant's active 
service or any incident therein, including 
a December 1976 episode of chest pain or an 
atrial abnormality identified during an 
October 1977  EKG.  Alternatively, the 
examiner should state whether any heart 
disability identified is causally related 
to or aggravated by the appellant's 
service-connected residuals of cold injury 
to the upper and lower extremities.  A 
detailed rationale for all opinions 
expressed should be provided.  

4.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claims.  If any claim remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and the 
appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


